DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating multiple myeloma via delivery of the instantly recited miRNAs, does not reasonably provide enablement for a method of treating any possible cancer  or any possible pain via delivery of the instantly recited sequences.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of treating any possible cancer or any possible pain via delivery of a cell penetrating nucleic acid conjugate comprising one of the instantly recited miRNA sequences.
The specification demonstrates attachment of the instantly recited miRNA sequences to a 20meric phosphorothioated ssDNA oligo of SEQ ID NOs: 6 or 7, which is not commensurate in scope with the instant claim breadth of any phosphorothioate polymer.  The specification demonstrates delivery to multiple myeloma cells with resultant inhibition of STAT3 target genes Bcl-xL and IL-6.
However, the specification does not draw an adequate nexus between delivery of the instant compound comprising any one of the instant miRNA sequences and the predictable outcome of treating any possible cancer or any pain.  Each cancer and pain is multifactorial and has not been shown to be treated by delivery of any one of the miRNAs as instantly recited alone or in the instant conjugate.  
For example, Shi et al. (Neoplasma, 2020, 67(2), 249-258) teach that miR-17-5p knockdown inhibits proliferation and autophagy; and promotes apoptosis in thyroid cancer. Therefore, thyroid cancer would not be treated by delivery of miR-17-5p (instant SEQ ID NO: 4) as claimed.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating cancer or pain via delivery of the instant composition encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of the instant conjugate comprising one of the instantly recited miRNA sequences in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment of any possible cancer or any possible pain.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weijzen et al. (US 10,023,868 B2), in view of Lee et al. (US 2016/0015824 A1), Khvorova et al. (US 2012/0259001 A1), and Cao et al. (Journal of Surgical Research, 192, 2014, 223-233).
The instant rejection is specific to miRNA SEQ ID NOs: 1 and 2.
Weijzen et al. teach miRNA sequences that is 100% identical to instant SEQ ID NOs 1 and 2 (SEQ ID NOs: 42 and 41 of Weijzen et al., respectively).  
For SEQ ID NO: 1, Weijzen et al. teach that the sequence is that of hsa-let-7a (21 mer (hsa-let-7a-1) SEQ ID NO: 42).  See result 2 in the sequence result in the SCORE file titled “20191204_100341_us-16-430-327-1.align450.rni.” as follows:	
RESULT 2
US-15-227-832-42
; Sequence 42, Application US/15227832
; Patent No. 10023868
; GENERAL INFORMATION
;  APPLICANT: InteRNA Technologies BV
;  TITLE OF INVENTION: MIRNA FOR TREATING DISEASES AND CONDITIONS ASSOCIATED WITH NEO-ANGIOGENESIS
;  FILE REFERENCE: 105811-5017 US 01
;  CURRENT APPLICATION NUMBER: US/15/227,832
;  CURRENT FILING DATE: 2016-08-03
;  PRIOR APPLICATION NUMBER: US 13/933,526
;  PRIOR FILING DATE: 2013-07-02
;  PRIOR APPLICATION NUMBER: PCT/NL2012/050011
;  PRIOR FILING DATE: 2012-01-10
;  PRIOR APPLICATION NUMBER: EP 11150645.7
;  PRIOR FILING DATE: 2011-01-11
;  PRIOR APPLICATION NUMBER: US 61/431,656
;  PRIOR FILING DATE: 2011-01-11
;  PRIOR APPLICATION NUMBER: US 61/431,667
;  PRIOR FILING DATE: 2011-01-11
;  PRIOR APPLICATION NUMBER: US 61/521,917
;  PRIOR FILING DATE: 2011-08-10
;  PRIOR APPLICATION NUMBER: US 61/521,931
;  PRIOR FILING DATE: 2011-08-10
;  PRIOR APPLICATION NUMBER: US 61/522,346
;  PRIOR FILING DATE: 2011-08-11
;  PRIOR APPLICATION NUMBER: US 61/540,640
;  PRIOR FILING DATE: 2011-09-29
;  NUMBER OF SEQ ID NOS: 398
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 42
;  LENGTH: 21
;  TYPE: RNA
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Mature sequence
US-15-227-832-42

  Query Match             100.0%;  Score 21;  DB 1;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CUAUACAAUCUACUGUCUUUC 21
              |||||||||||||||||||||
Db          1 CUAUACAAUCUACUGUCUUUC 21


For SEQ ID NO: 2, Weijzen et al. teach that the sequence is that of hsa-let-7a, hsa-let-7a-1 (see Table 5, SEQ ID NO: 41).  See result 16 in the sequence result in the SCORE file titled “20191204_100341_us-16-430-327-2.align450.rni.” as follows:	

RESULT 16
US-15-227-832-41
; Sequence 41, Application US/15227832
; Patent No. 10023868
; GENERAL INFORMATION
;  APPLICANT: InteRNA Technologies BV
;  TITLE OF INVENTION: MIRNA FOR TREATING DISEASES AND CONDITIONS ASSOCIATED WITH NEO-ANGIOGENESIS
;  FILE REFERENCE: 105811-5017 US 01
;  CURRENT APPLICATION NUMBER: US/15/227,832
;  CURRENT FILING DATE: 2016-08-03
;  PRIOR APPLICATION NUMBER: US 13/933,526
;  PRIOR FILING DATE: 2013-07-02
;  PRIOR APPLICATION NUMBER: PCT/NL2012/050011
;  PRIOR FILING DATE: 2012-01-10
;  PRIOR APPLICATION NUMBER: EP 11150645.7
;  PRIOR FILING DATE: 2011-01-11
;  PRIOR APPLICATION NUMBER: US 61/431,656
;  PRIOR FILING DATE: 2011-01-11
;  PRIOR APPLICATION NUMBER: US 61/431,667
;  PRIOR FILING DATE: 2011-01-11
;  PRIOR APPLICATION NUMBER: US 61/521,917
;  PRIOR FILING DATE: 2011-08-10
;  PRIOR APPLICATION NUMBER: US 61/521,931
;  PRIOR FILING DATE: 2011-08-10
;  PRIOR APPLICATION NUMBER: US 61/522,346
;  PRIOR FILING DATE: 2011-08-11
;  PRIOR APPLICATION NUMBER: US 61/540,640
;  PRIOR FILING DATE: 2011-09-29
;  NUMBER OF SEQ ID NOS: 398
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 41
;  LENGTH: 22
;  TYPE: RNA
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Mature sequence
US-15-227-832-41

  Query Match             100.0%;  Score 22;  DB 1;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 UGAGGUAGUAGGUUGUAUAGUU 22
              ||||||||||||||||||||||
Db          1 UGAGGUAGUAGGUUGUAUAGUU 22

Weijzen et al. teach incorporation of a phosphorothioate group to improve the stability against a nuclease attack.  Weijzen et al. teach that when these nucleotide analogs are present in RNAs, they can have profoundly positive effects on the stability of the RNAs in animals.  Weijzen et al. teach incorporation of linker moieties and teach utilizing phosphorothioate as a linker.
Weijzen et al. teach that one modification is conjugation of a lipophilic moiety on the 3' end of the molecule, such as cholesterol to improve stability and cellular delivery. In a preferred embodiment, an antagomir of miRNA molecule consists of a fully LNA-modified phosphorothioate oligonucleotide. An antagomir as defined herein may comprise 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more sugar modifications. It is also encompassed by the invention to introduce more than one distinct sugar modification in one antagomir.
Therefore, in view of Weijzen et al. alone, it would have been obvious to incorporate conjugates at the 3’ end of the miRNA mimics and to incorporate linkers and phosphorothioate modifications, wherein the phosphorothioate can even serve as the linker.  Given the known benefits of incorporating phosphorothioate modifications, as taught by Weijzen et al. to have profoundly positive effects on the stability of the RNAs in animals, it would have been obvious to covalently link the miRNA to the phosphorothioate as a matter of design choice.
Weijzen et al. teach that miRNAs of the invention specifically contemplate the use of nucleotides that are modified to enhance their activities. Such nucleotides include those that are at the 5' or 3' terminus of the RNA as well as those that are internal within the molecule.
Weijzen et al.  teach that miRNAs may be labeled with a dye, including a fluorescent dye, or with a molecule such as biotin. Labeled nucleotides are readily available; they can be acquired commercially or they can be synthesized by reactions known to those of skill in the art.
Weijzen et al.  teach that a use of the invention preferably comprises the step of administering to a subject a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid construct for increasing the activity or steady state level of miRNA.
Weijzen et al.  teach that the induction of the production of a given miRNA molecule or of an equivalent thereof or of a mimic or an isomiR or of an antagomiR thereof is preferably obtained when said source is introduced into a cell using an assay.
Weijzen et al. teach that SEQ ID NOs: 41 and 42 are preferred mature or mimic sequences (as identified in Table 5 as SEQ ID NO: 22-52).
Weijzen et al. recite a method of preventing, treating, or delaying liver cancer in a subject in need thereof by administering a composition comprising miRNA-7 and further comprising administering let7a1, wherein the miRNA comprises a modified nucleotide and/or a nucleic acid analogue (claims 1, 8, and 15).  The method meets the broad limitation of treating pain because prevention of liver cancer would result in prevention of pain.  
Therefore, Weijzen et al. offer motivation to deliver the miRNA mimic of SEQ ID NOs: 41 and 42 in a method of treatment.
Additionally, it would have been obvious to treat an inflammatory disease, intimal hyperplasia, via delivery of a let-7a mimic because Cao et al. teach that upregulation of let-7a inhibits vascular smooth muscle cell proliferation in intimal hyperplasia (abstract). One would reasonably expect that delivery of a let-7a mimic in these patients would result in inhibition of vascular smooth muscle cell proliferation and therefore treatment of intimal hyperplasia.
It is noted that claim 17 recites intended outcomes which do not introduce any specific step to the instant method.  The intended outcomes are considered to necessarily flow from the recited structure and steps.  
	Lee et al. and Khvorova et al. are additional evidence that it was known to incorporate phosphorothioate modifications into the miRNA or the linker.
Lee et al. teach miRNAs and incorporation of linkers, wherein the miRNA and/or the linker can be modified with phosphorothioate modifications to protect from serum nucleases and to stabilize the therapeutic agent [0084].  Therefore, Lee et al. is evidence that the phosphorothioate polymers offers benefits even when incorporated externally to the miRNA.  The modifications of the linker meet the instant limitation of a chemical linker attaching the phosphorothioate polymer.
Khvorova et al. (US 2012/0259001 A1) is evidence of 3’ cholesterol conjugation of miRNA mimics with a covalent linker (abstract, [0149]) and teach incorporation of phosphorothioate at the 3’ end [0149].

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weijzen et al. (US 10,023,868 B2), in view of Lee et al. (US 2016/0015824 A1), Khvorova et al. (US 2012/0259001 A1), as set forth above, further in view of Lee et al. (US 10,351,849 B2), Grillari et al. (US 10,125,398 B2), Dai et al. (Cancer Biotherapy and Radiopharmaceuticals, Vol. 33, No. 3, April 2018, pages 103-109), Blelloch et al. (US 8,852,940 B2), Gu et al. (Am J Transl Res, 2016, 8(9), 3780-3790), and Jia et al. (Human Reproduction, 28, 2, 322-330, 2013).
The instant rejection is for consideration of SEQ ID NOs: 3-5.
The Dai and Gu references are of record and cited in 16/430,327.
For SEQ ID NO: 3, Lee et al. teach that the sequence is that of hsa-miR-17 (SEQ ID NO: 444, Table 1, column 17).  See result 12 in the sequence result in the SCORE file titled “20191204_100341_us-16-430-327-3.align450.rni.” as follows:	
RESULT 12
US-15-553-097A-444
; Sequence 444, Application US/15553097A
; Patent No. 10351849
; GENERAL INFORMATION
;  APPLICANT: BIONEER CORPORATION
;  TITLE OF INVENTION: PHARMACEUTICAL COMPOSITION FOR TREATING CANCER COMPRISING
;  TITLE OF INVENTION:MICRORNA AS ACTIVE INGREDIENT
;  FILE REFERENCE: 4240-398
;  CURRENT APPLICATION NUMBER: US/15/553,097A
;  CURRENT FILING DATE: 2017-08-23
;  PRIOR APPLICATION NUMBER: KR 10-2015-0026557
;  PRIOR FILING DATE: 2015-02-25
;  PRIOR APPLICATION NUMBER: PCT/KR2016/001828
;  PRIOR FILING DATE: 2016-02-25
;  NUMBER OF SEQ ID NOS: 3525
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 444
;  LENGTH: 22
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic construct: hsa-miR-17
US-15-553-097A-444

  Query Match             100.0%;  Score 22;  DB 3;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACUGCAGUGAAGGCACUUGUAG 22
              ||||||||||||||||||||||
Db          1 ACUGCAGUGAAGGCACUUGUAG 22

For SEQ ID NO: 4, Grillari et al. teach that the sequence is that of hsa-miR-17-5p (SEQ ID NO: 141).  See result 16 in the sequence result in the SCORE file titled “20191204_100341_us-16-430-327-4.align450.rni.” as follows:	
RESULT 16
US-15-318-646-141
; Sequence 141, Application US/15318646
; Patent No. 10125398
; GENERAL INFORMATION
;  APPLICANT: Universitat fur Bodenkultur Wien
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR THE DIAGNOSIS AND
;  TITLE OF INVENTION:TREATMENT OF BONE FRACTURES AND DISORDERS
;  FILE REFERENCE: REDL-1078
;  CURRENT APPLICATION NUMBER: US/15/318,646
;  CURRENT FILING DATE: 2016-12-13
;  NUMBER OF SEQ ID NOS: 274
;  SOFTWARE: BiSSAP 1.3
; SEQ ID NO 141
;  LENGTH: 23
;  TYPE: RNA
;  ORGANISM: Homo sapiens
;  FEATURE:
;  OTHER INFORMATION: hsa-miR-17-5p
US-15-318-646-141

  Query Match             100.0%;  Score 23;  DB 2;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAAAGUGCUUACAGUGCAGGUAG 23
              |||||||||||||||||||||||
Db          1 CAAAGUGCUUACAGUGCAGGUAG 23

Dai et al. teach delivery of a miR-17 mimic with a result in significant reduction of STAT3 expression and enhanced cell apoptosis in LNCaP cells (Results, page 103).  Dai et al. teach that upregulation of miR-17 inhibited LNCaP cell proliferation and induced cell apoptosis by downregulating the expression of STAT3, p-STAT3, and Bcl-2 (Conclusions, page 103).  The sequence disclosed on page 105 of Dai et al. is that of miR-17-5p. Therefore, a method of treating prostate adenocarcinoma via delivery of miR-17 is considered obvious with a reasonable expectation of success.  The method meets the broad limitation of treating pain because treatment of  prostate adenocarcinoma would result in prevention of pain.  
Therefore, the instantly recited sequences were known miRNAs, wherein there was motivation in the art to formulate mimics of each, as evidenced by Dai et al.  It would have been obvious to incorporate each of the structural elements for delivery as set forth in the rejection above for each of the miRNA mimics.
Additionally, miR-17-5p is down-regulated in women with endometriosis, as taught by Jia et al. (Title). Therefore, it would have been obvious to deliver miR-17-5p in women with endometriosis, which is an inflammatory disease with expectation of some level of treatment.
For SEQ ID NO: 5, Blelloch et al. teach that the sequence is that of hsa-miR-218 (SEQ ID NO: 214).  See result 121 in the sequence result in the SCORE file titled “20191204_100341_us-16-430-327-5.align450.rni.” as follows:
RESULT 121
US-13-260-904-214
; Sequence 214, Application US/13260904
; Patent No. 8852940
; GENERAL INFORMATION
;  APPLICANT: Blelloch, Robert
;  APPLICANT:Judson, Robert Laird
;  APPLICANT:Subramanyam, Deepa
;  APPLICANT:Melton, Collin Alfred
;  APPLICANT:Wang, Yangming
;  TITLE OF INVENTION: Embryonic Stem Cell Specific MicroRNAs
;  TITLE OF INVENTION:Promote Induced Pluripotency
;  FILE REFERENCE: 81906-822000
;  CURRENT APPLICATION NUMBER: US/13/260,904
;  CURRENT FILING DATE: 2012-02-10
;  PRIOR APPLICATION NUMBER: US 61/165,865
;  PRIOR FILING DATE: 2009-04-01
;  PRIOR APPLICATION NUMBER: WO PCT/US10/29699
;  PRIOR FILING DATE: 2010-04-01
;  NUMBER OF SEQ ID NOS: 299
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 214
;  LENGTH: 21
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: synthetic miRNA hsa-miR-218
US-13-260-904-214

  Query Match             100.0%;  Score 21;  DB 21;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 UUGUGCUUGAUCUAACCAUGU 21
              |||||||||||||||||||||
Db          1 UUGUGCUUGAUCUAACCAUGU 21

Gu et al. teach the sequence of miR-218 (page 3782) and teach that microRNA-218 modulates activities of glioma cells by targeting HMGB1 (title).  Therefore, a method of treating glioma via delivery of miR-218 is considered obvious with a reasonable expectation of success. The method meets the broad limitation of treating pain because treatment of  glioma would result in prevention of pain.  
Gu et al. teach (abstract) that to explore the effects of microRNA-218 (miR-218) on glioma cell lines and the related mechanism, U251 and U87 cells were transfected with negative control, miR-218 mimic or miR-218 inhibitor using lipofectamine 2000. The expressions of mRNA and proteins were detected with qRT-PCR and Western blotting. The cell prolifera-tion, apoptosis, migration and invasion were studied using MTT, flow cytometry, Transwell assay and scratch-wound assay, respectively. The targeting effect of HMGB1 by miR-218 was measured with luciferase reporter assay. The re-sults showed that miR-218 was significantly downregulated while HMGB1 was upregulated in both glioma cell lines. Transfection of miR-218 significantly reduced the cell viability and colony formation, increased cell apoptosis and arrested cell in G0/G1 phase. Transfection of miR-218 also decreased the invasion and migration of glioma cells. 
Therefore, there was motivation to formulate miR-218 mimics for delivery.
The instantly recited sequences were known miRNAs, wherein there was motivation in the art to formulate mimics of each, as set forth above.  It would have been obvious to incorporate each of the structural elements for delivery as set forth in the rejection above for each of the miRNA mimics.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 10,987,428 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of US ‘428 B2 recites a method of treating multiple myeloma via delivery of a cell penetrating nucleic acid conjugate comprising the same miRNA sequences as instantly claimed, which is a species that anticipates the genus of any possible cancer recited in instant claim 14 and is recited in instant claim 15.  The claims are obvious variations of each other.  Instant claim 18 recites the treatment of any pain, whereas multiple myeloma is a species of disease involving pain.
Additionally, claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,987,428 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15 and 16 of US ‘428 B2 recites a method of delivering the instantly recited conjugate and inhibiting IL-6, which is the same mechanism as of the instant treatment method.  The claims are obvious variations of each other.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635